DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2014/0188127 to Dubrul et al. (hereinafter Dubrul).
Regarding claim 20, Dubrul discloses an endoscope (Fig. 29 - funnel catheter 190; paragraph 0166- Additionally, direct visualization using cameras or endoscopes may be used as well) comprising:
a first elongate shaft  (Fig. 29 -  outer tube 192) having a first proximal portion (See Examiner’s annotated Fig. 29)

    PNG
    media_image1.png
    291
    903
    media_image1.png
    Greyscale

and a first distal portion (Fig. 29 -  distal tip 194); 
a second elongate shaft (Fig. 29 – inner tube 196) having a second proximal portion (See Examiner’s annotated Fig. 29)

    PNG
    media_image2.png
    291
    903
    media_image2.png
    Greyscale

and a second distal portion (Fig. 29 – distal tip 198), the second distal portion of the second elongate shaft extending distally beyond the first distal portion of the first elongate shaft (Fig. 29); and 
a sheath (Fig. 29- tubular sleeve 200) coupled to each of the first distal portion of the first elongate shaft and the second distal portion of the second elongate shaft (Fig. 29; paragraph 0128 - FIG. 29 illustrates the distal end of a funnel catheter 190 including an outer tube 192 having a distal tip 194 , an inner tube 196 having a distal tip 198 and a tubular sleeve 200 having first and second ends 202, 204 secured to distal tips 194 , 196 ), the first distal portion of the first elongate shaft and the second distal portion of the second elongate shaft movable (Fig. 20-31; paragraph 0128 - Tubular sleeve 200 is shown in its radially contracted, deployment state. It is important that tubular sleeve 200 have a generally U-shaped, direction-reversing region 206 so that when first and second ends 202 , 204 move toward one another from their positions of FIG. 29, sleeve 200 moves to a distally opening, radially expanded, use state, such as shown in FIG. 31).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2007/0287886 to Saadat in view of U.S. Publication No. 2014/0188127 to Dubrul et al. (hereinafter Dubrul).
Regarding claim 1, Saadat discloses a medical device comprising: 
a first elongate shaft (Fig. 1B- sheath 14) having a first distal portion (See Examiner’s annotated Fig. 1A);

    PNG
    media_image3.png
    375
    427
    media_image3.png
    Greyscale


a second elongate shaft coaxial with the first elongate shaft (Fig. 1B – deployment catheter 16), the second elongate shaft having a second distal portion (Fig. 1B – interface 24)  
a camera disposed on the second elongate shaft (Fig. 1B – imaging lumen 20); and 
a sheath (Fig. 1B- imaging hood 12), the first distal portion of the first elongate shaft and the second distal portion of the second elongate shaft movable relative to one another to move the sheath between a retracted state and an expanded state (Fig 1A; paragraph 0090-When the imaging and manipulation assembly 10 is ready to be utilized for imaging tissue, imaging hood 12 may be advanced relative to catheter 14 and deployed from a distal opening of catheter 14, as shown by the arrow. Upon deployment, imaging hood 12 may be unconstrained to expand or open into a deployed imaging configuration, as shown in FIG. 1B), the sheath in the retracted state having a maximum radial dimension that does not substantially exceed a maximum radial dimension of the first distal portion of the first elongate shaft (Fig. 1A), and the sheath in the expanded state forming a substantially frustoconical surface about the camera (Fig. 1B- imaging hood 12; paragraph 0011-When deployed, the imaging hood may be expanded into any number field is defined by the imaging hood).
Saadat does not expressly teach that the medical device is an endoscope; the second elongate shaft having a second distal portion extending distally beyond the first distal portion of the first elongate shaft; a sheath extending from the first distal portion of the first elongate shaft to the second distal portion of the second elongate shaft.
However, Dubrul teaches of an analogous endoscopic device including a first elongate shaft (Fig. 29- outer tube 192) having a first distal portion (Fig. 29- distal tip 194), the second elongate shaft (Fig. 31- inner tube 196) having a second distal portion (Fig. 29-distal tip 198) extending distally beyond the first distal portion of the first elongate shaft (Fig. 29 – distal tip 198 of outer tube 192 extends distally beyond distal tip 194 of outer tube 192); a sheath (Fig. 31- tubular sleeve 200) extending from the first distal portion of the first elongate shaft to the second distal portion of the second elongate shaft (Fig 29 – Fig. 31; paragraph 0128-FIG. 29 illustrates the distal end of a funnel catheter 190 including an outer tube 192 having a distal tip 194 , an inner tube 196 having a distal tip 198 and a tubular sleeve 200 having first and second ends 202, 204 secured to distal tips 194, 196).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second shaft of Saadat by substituting the first and second shaft of Saadat for the first and second shaft as taught by Dubrul. It would have been advantageous to make the combination to provide a good seal while minimizing risk of tissue damage (paragraph 0128 of Dubrul) and so that when first and second ends of the sheath move toward one another, the sheath moves to a distally opening, radially expanded, use state (paragraph 0128 of Dubrul)
Regarding claim 2, Saadat, as modified by Dubrul, teaches the claimed invention as discussed above concerning claim 1, and Saadat further discloses wherein a relative distance between the first distal portion of the first elongate shaft and the second distal portion of the second elongate shaft is controllable to control the shape of the substantially frustoconical surface (Fig. 3A- one or more push-pull wires 42 may be routed through deployment catheter 16 for steering the distal end portion of the device in various directions 46 to desirably position the imaging hood 12 adjacent to a region of tissue to be visualized; paragraph 0011-Moreover, the distal end of the deployment catheter or separate manipulatable catheters may be articulated through various controlling mechanisms such as push-pull wires manually or via computer control; paragraph 0118-Deployment of imaging hood 12 may be actuated by a hood deployment switch 120 located on the handle assembly 112).
Regarding claim 3, Saadat, as modified by Dubrul, teaches the claimed invention as discussed above concerning claim 1, and Saadat further discloses wherein the camera has a field of view (Fig. 1B – open area 26), and movement of the sheath from the retracted state to the expanded state directs the sheath toward the field of view of the camera (paragraph 0091-When deployed, imaging hood 12 may expand into any number of shapes, e.g., cylindrical, conical as shown, semi-spherical, etc., provided that an open area or field 26 is defined by imaging hood 12. The open area 26 is the area within which the tissue region of interest may be imaged).
Regarding claim 4, Saadat, as modified by Dubrul, teaches the claimed invention as discussed above concerning claim 3, and Saadat further discloses wherein, in the absence of an external force exerted on the sheath, the substantially frustoconical surface is disposed along at least a portion of the field of view of the camera (Fig. 1B - When deployed, imaging hood 12 may expand into any number of shapes, e.g., cylindrical, conical as shown, semi-spherical, etc., provided that an open area or field 26 is defined by imaging hood 12. The open area 26 is the area within which the tissue region of interest may be imaged).
Regarding claim 5, Saadat, as modified by Dubrul, teaches the claimed invention as discussed above concerning claim 1, and Saadat further discloses wherein the substantially frustoconical surface extends distally beyond the second distal portion of the second elongate shaft (Fig. 1B).
 Regarding claim 6, Saadat, as modified by Dubrul, teaches the claimed invention as discussed above concerning claim 1, and Saadat further discloses wherein the substantially frustoconical surface extends distally beyond the camera (Fig. 1B).
Regarding claim 7, Saadat, as modified by Dubrul, teaches the claimed invention as discussed above concerning claim 1, and Saadat further discloses wherein the camera is substantially flush with the second distal portion of the second elongate shaft (Fig. 1B & 1C – imaging lumen 20).
Regarding claim 8, Saadat, as modified by Dubrul, teaches the claimed invention as discussed above concerning claim 1, and Saadat further discloses further comprising a tool movable distally beyond the second distal portion of the second elongate shaft, the tool actuatable along a proximal portion of the first elongate shaft (Fig. 30A and Fig. 30B - paragraph 0154- Alternative configurations for tools which may be delivered through deployment catheter 16 for use in tissue manipulation within imaging hood 12 are shown in FIGS. 30A and 30B. FIG. 30A shows one variation of an angled instrument 360, such as a tissue grasper, which may be configured to have an elongate shaft for intravascular delivery through deployment catheter 16 with a distal end which may be angled relative to its elongate shaft upon deployment into imaging hood 12. The elongate shaft may be configured to angle itself automatically, e.g., by the elongate shaft being made at least partially from a shape memory alloy, or upon actuation, e.g., by tensioning a pullwire), wherein the substantially frustoconical surface formed by the sheath in the expanded state extends distally beyond the tool (Fig. 30A  & Fig. 30 B – imaging hood 12).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Saadat, as modified by Dubrul, to include a treatment tool, as taught by Dubrul. It would have been advantageous to make the combination so that it can be utilized as a treatment tool with an expandable imaging balloon (paragraph 0057 of Dubrul) and for treating a tissue region of interest paragraph 0055 of Dubrul).
Regarding claim 9, Saadat, as modified by Dubrul, teaches the claimed invention as discussed above concerning claim 8, and Saadat further discloses wherein the tool includes one or more of an optical fiber, a drill, a grasper, scissors, a hook, and an expandable paddle (paragraph 054-FIG. 30A shows one variation of an angled instrument 360, such as a tissue grasper, which may be configured to have an elongate shaft for intravascular delivery through deployment catheter 16 with a distal end which may be angled relative to its elongate shaft upon deployment into imaging hood 12; For "or" Saadat discloses wherein the tool is a grasper. The examiner deems the tool including more than one of an optical fiber, drill, grasper, scisssors, hook, and paddle as an optional limitation due to the recitation of “or” and therefore not required by the device of Saadat).
Regarding claim 10, Saadat, as modified by Dubrul, teaches the claimed invention as discussed above concerning claim 1, and Saadat further discloses wherein at least a portion of the sheath folds over itself to form the substantially frustoconical surface as the sheath moves from (Fig. 20C – overlapping sections 264; paragraph 0140 the hood 12 includes a plurality of sections 264 that overlap on at least one side).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hood of Saadat, as modified by Dubrul, to include the overlapping sections, as taught by Durbul. It would have been advantageous to make the combination to aid in conforming the distal end of the hood against irregularly shaped tissue (paragraph 0140 of Dubrul).
Regarding claim 11, Saadat, as modified by Dubrul, teaches the claimed invention as discussed above concerning claim 1, but Saadat, as modified by Dubrul does not teach wherein the sheath forms a seal against entry of fluid into the first distal portion of the first elongate shaft.
However, Dubrul teaches of an analogous endoscopic device wherein the sheath forms a seal against entry of fluid into the first distal portion of the first elongate shaft (Fig. 32 - elastic film 208).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hood of Saadat to include the elastic film of Dubrul to form a fluid flow barrier and to provide a good seal while minimizing risk of tissue damage (paragraph 0128 of Dubrul).
Regarding claim 15, Saadat, as modified by Dubrul, teaches the claimed invention as discussed above concerning claim 1, and Saadat further discloses wherein the sheath forms at least a portion of an outer surface of a distal tip of the endoscope in the retracted state (Fig. 1A).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2007/0287886 to Saadat in view of U.S. Publication No. 2014/0188127 to Dubrul et al. (hereinafter Dubrul) in further view of U.S. Publication No. 2004/0073089 A1 to Nozue.
Regarding claim 12, Saadat, as modified by Dubrul, teaches the claimed invention as discussed above concerning claim 1, but neither Saadat nor Dubrul teach wherein the sheath in the expanded state maintains the shape of the substantially frustoconical surface in response to a force greater than about 0.3 g/mm2 and less than about 2.0 g/mm2.
However, Nozue teaches of an analogous endoscopic device wherein the sheath in the expanded state maintains the shape of the substantially frustoconical surface in response to a force greater than about 0.3 g/mm2 and less than about 2.0 g/mm2 (paragraph 0029 -The area of the distal end surface of the protrusion 10 in contact with the observation target 13 is represented by S, and a pressure applied to this area S is represented by P. As shown in FIG. 2, when the external force is applied to the distal end surface of the protrusion 10, an applied force F is represented by the following formula  F=P*S (1)… For example, when S=0.3 [cm.sup.2], the shape, dimensions and the material of the protrusion 10 of the distal hood component 9 are adjusted in order that the protrusion 10 is deformed at an applied force F=0.6 kgf determined based on the formula (1); The examiner notes that .6kgf/cm2 = 5.88 N/cm2 = 599 g/ cm2 = 5.99 g/mm2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Saadat, as modified by Dubrul, to utilize the teachings of Nozue, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range, amount, and proportion involves only routine skill in the art (MPEP 2144.05 (I)).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2007/0287886 to Saadat in view of U.S. Publication No. 2014/0188127 to Dubrul et al. (hereinafter Dubrul) in further view of U.S. Publication No. 2008/0275300 to Rothe et al. (hereinafter Rothe).
Regarding claim 13, Saadat, as modified by Dubrul, teaches the claimed invention as discussed above concerning claim 1, and Saadat further discloses a low durometer of the sheath (paragraph 0169 - a relatively lower durometer or softer material, such as a low durometer PVC or polyurethane, may collapse from the surrounding fluid pressure and may not adequately maintain a deployed or expanded hood).
Neither Saadat nor Dubrul teach wherein a durometer of the sheath is less than a respective durometer of one or both of the first elongate shaft and the second elongate shaft.
However, Rothe teaches of an analogous endoscopic device wherein a durometer of the sheath is less than a respective durometer of one or both of the first elongate shaft and the second elongate shaft (Fig. 21B; paragraph 0025-the variation in durometer can comprise a region of increased flexibility distal to a region of relatively reduced flexibility, so that the distal most end is more flexible and manipulatable; paragraph 0169- This variation may accordingly produce a flexible segment that when articulated utilizing any of the mechanisms described herein has a relatively stiffer second section 292 and a relatively more flexible first section 290. The segment 202 may be extruded into a continuous segment or individual segments may be extruded separately and joined together at a joint 275. Moreover, the segment may be extruded such that the durometer value gradually declines the farther distal along the segment).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hood of Saadat, as modified by Dubrul, to (paragraph 0025 of Rothe).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2007/0287886 to Saadat in view of U.S. Publication No. 2014/0188127 to Dubrul et al. (hereinafter Dubrul) in further view of U.S. Publication No. 2009/0292172 to Roskopf et al. (hereinafter Roskopf).
Regarding claim 14, Saadat, as modified by Dubrul, teaches the claimed invention as discussed above concerning claim 1. 
Neither Saadat nor Dubrul expressly teaches wherein the sheath has a coefficient of friction less than a respective coefficient of friction of one or both of the first elongate shaft and the second elongate shaft.
However, Roskopf teaches of an analogous endoscopic device wherein the sheath has a coefficient of friction less than a respective coefficient of friction of one or both of the first elongate shaft and the second elongate shaft (paragraph 0018 - The outer surface of overtube 102 can include a layer of lubricous material).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sheath of Saadat, as modified by Dubrul, to include a layer of lubricous material, as taught by Roskopf, so that the sheath would have a coefficient of friction less than the shafts. It would have advantageous to make the combination to facilitate insertion through a natural orifice or through a surgically created incision (paragraph 0018 of Roskopf).
Claims 16 -19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2007/0287886 to Saadat in view of U.S. Publication No. 2014/0188127 to Dubrul et al. (hereinafter Dubrul) in further view of U.S. Publication No. 2007/0118014 to Fuerst et al. (hereinafter Fuerst).
Regarding claim 16, Saadat, as modified by Dubrul, teaches the claimed invention as discussed above concerning claim 1, but neither Saadat nor Dubrul teach wherein the second elongate shaft is shorter than the first elongate shaft.
However, Fuerst teaches of an analogous endoscopic device wherein the second elongate shaft is shorter than the first elongate shaft (Fig. 2 - the intermediate tube 28 is shorter than the outer tube 20 and inner tube 22).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shafts of Saadat, as modified by Dubrul, by utilizing the teachings of Fuerst, of the second shaft shorter than the first. It would have been advantageous to make the combination to use up less material and to facilitate better handling (paragraph 0022 of Fuerst). 
Regarding claim 17, Saadat, as modified by Dubrul in further view of Fuerst, teaches the claimed invention as discussed above concerning claim 16, and Saadat further discloses further comprising at least two pull wires coupled to the second elongate shaft (Fig. 3A – push-pull wires 42; paragraph 0100 - one or more push-pull wires 42 may be routed through deployment catheter 16 for steering the distal end portion of the device in various directions 46 to desirably position the imaging hood 12 adjacent to a region of tissue to be visualized).
Regarding claim 18, Saadat, as modified by Dubrul in further view of Fuerst, teaches the claimed invention as discussed above concerning claim 17, and Saadat discloses wherein the at (Fig. 3A – push-pull wires 42; paragraph 0100 - In desirably positioning the assembly at various regions within the patient body, a number of articulation and manipulation controls may be utilized. For example, as shown in the articulatable imaging assembly 40 in FIG. 3A, one or more push-pull wires 42 may be routed through deployment catheter 16 for steering the distal end portion of the device in various directions 46 to desirably position the imaging hood 12 adjacent to a region of tissue to be visualized. Depending upon the positioning and the number of push-pull wires 42 utilized, deployment catheter 16 and imaging hood 12 may be articulated into any number of configurations 44. The push-pull wire or wires 42 may be articulated via their proximal ends from outside the patient body manually utilizing one or more controls).
Regarding claim 19, Saadat, as modified by Dubrul in further view of Fuerst, teaches the claimed invention as discussed above concerning claim 17, and Saadat further discloses wherein the at least two pull wires are actuatable together to move the sheath between the retracted state and the expanded state (Fig. 3A – push-pull wires 42; Fig. 16A; paragraph 135- the one or more pullwires 234 may be tensioned from their proximal ends outside the patient body to pull a corresponding support member 232 into a deployed configuration, as shown in FIG. 16B, to expand imaging hood 12. To reconfigure imaging hood 12 back into its low profile, deployment catheter 16 may be pulled proximally into a constraining catheter or the pullwires 234 may be simply pushed distally to collapse imaging hood 12……..paragraph 0100 - In desirably positioning the assembly at various regions within the patient body, a number of articulation and manipulation controls may be utilized. For example, as shown in the articulatable imaging assembly 40 in FIG. 3A, one or more push-pull wires 42 may be routed through deployment catheter 16 for steering the distal end portion of the device in various directions 46 to desirably position the imaging hood 12 adjacent to a region of tissue to be visualized. Depending upon the positioning and the number of push-pull wires 42 utilized, deployment catheter 16 and imaging hood 12 may be articulated into any number of configurations 44. The push-pull wire or wires 42 may be articulated via their proximal ends from outside the patient body manually utilizing one or more controls).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. HICKS whose telephone number is (571)272-2387.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/C.H./Examiner, Art Unit 3795                                                                                                                                                                                                        
/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795